PER CURIAM.
The first answer served was improperly verified, and the plaintiffs’ attorney was within his rights in returning it upon that ground, and when the defendant attempted to serve the second answer it was in default. Treating the motion, therefore, as one made to open its default, the defendant failed to show facts sufficient to entitle it to such relief, and the motion was properly denied in the court below.
Order affirmed, with $10 costs and disbursements, with leave to the defendant to renew its motion to open its default.